                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


  JOSHUA MORRIS                                   *     CIVIL ACTION NO. 3:18-CV-01275


  v.                                              *     JUDGE TERRY A. DOUGHTY


  KEVIN KELLY, ET AL.                             *     MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED, ADJUDGED, AND DECREED that the instant suit is hereby

DISMISSED WITH PREJUDICE. Fed. R. Civ. P. 41(b).

          THUS DONE AND SIGNED this 10th day of September, 2019, in Monroe, Louisiana.




                                                      __________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
